CARRAND, Circuit Judge
(after stating the facts as above). We do not stop to consider whether the proceeding to punish plaintiffs in error for contempt was civil or criminal, or brought here by the right method. Section 1649a, U. S. Comp. Stat. (39 Stat. 727), nor whether the decree entered pursuant to the stipulation was anything more than a contract between the parties which had received the approval of the court. 21 C. J. p. 815. We shall assume for the purpose of this case that the decree was strictly judicial, but even so the stipulation manifestly could not confer power upon the court to do that which the court could not do under any known rule of equity jurisprudence. The only defense made in the court below or here by plaintiffs in error was, and is, that the trial court had no jurisdiction of the subject-matter dealt with in the decree. Ex parte Reed, 100 U. S. 13, 23, 25 L. Ed. 538; Ex parte Fisk, 113 U. S. 713, 5 Sup. Ct. 724, 28 L. Ed. 1117; In re Nielsen, 131 U. S. 176, 184, 9 Sup. Ct. 672, 33 L. Ed. 118.
Raying aside this contention for a moment, we notice what seems to us a vital defect in the decree, which in our opinion rendered the-injunction issued upon it absolutely void; that defect being that the decree did' not adjudge the plaintiffs in error guilty of anything. It did not find that they had violated any law, statutory or common, or that they had been guilty of fraud or abuse of discretion. One might gather from the decree that in the opinion of the court the village officers were spending too much money, from the fact that the decree limited the amount which they should spend during certain periods for four years in the future, but this inference alone would not sustain the injunction. The contention of counsel for plaintiffs in error that the court had no jurisdiction of the suhject-matter is based upon the .proposition stated by counsel substantially as follows: That the determination by the trial court in advance of the extent of the financial necessities of the village of Buhl for a period of four years in the future wherewith to enable it to function governmentally and discharge the public, political, and governmental duties imposed upon it by reason of its character as an agency of the state government was a matter wholly nonjudicial in its character, and one which was confided exclusively by law to the legislative or administrative judgment and discretion of the plaintiffs in error, constituting in their collective official capacity the village council. We are clearly of the opinion that the contention of counsel is *803sound. East St Louis v. Zeblcy, 110 U. S. 321, 324, 4 Sup. Ct. 21, 28 L. Ed. 162; Clay County v. McAleer, 115 U. S. 616, 618, 6 Sup. Ct. 199, 29 L. Ed. 482; Meriwether v. Garrett, 102 U. S. 472, 26 L. Ed. 197; New Orleans Waterworks Co. v. New Orleans, 164 U. S. 471, 17 Sup. Ct. 161, 41 L. Ed. 518; Alpers v. San Francisco (C. C.) 32 Fed. 503, opinion by Justice Field; McChord v. L. & N. Ry. Co., 183 U. S. 483, 22 Sup. Ct. 165, 46 L. Ed. 289; 21 C. J. 156; 10 R. C. L. 93.
We are unable to find that the decree entered falls within any acknowledged head of equity jurisprudence. The trial court was wholly without jurisdiction to punish the plaintiffs in error for contempt, and therefore its judgment was and is void. We may properly say that the allegations of the complaint, if proven, show a state of affairs in regard to the expenditure of public moneys by the officers of the village of Buhl that call strongly for legislative action by the state of Minnesota, and we must presume that such action will be, if not already, taken. So far as our own jurisdiction is concerned, the jurisdiction of the trial court is questioned only as a court of equity, and not as a federal court. Therefore this court has jurisdiction to review the judgment in contempt.
Judgment reversed.